DETAILED ACTION
This action is responsive to communications: Application filed on 11/28/2018. 
Claims 1 – 20 are pending in the case. Claims 1, 8, and 15 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a portable computing device" in 5.  It is unclear whether this is a different device than the previously recited limitation “a portable computing” in line 1 and how it connects with all subsequent recitations of recited limitation “the portable computing device”. Consequently, all subsequent recitations of “a portable computing device” and “the portable computing device” are also rendered indefinite. Thus, the claim has been rendered unclear and indefinite.
Claim 1 recites the limitation "the environment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the determined color" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Further, there is a question as to whether the color is actually determined as there is no determining method step just a comparing step that has the intent to determine but never actually does.
Claims 8 and 15 comprise similar limitations as claim 1 and thereby suffer from the same deficiencies.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining the color as a result of comparing codes so that the result is output for the user.
Claims 2 – 7, 9 – 14, and 16 – 20 are rejected for fully incorporating the deficiencies of the base claim(s) from which they depend. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/Primary Examiner, Art Unit 3715